—Order, Supreme Court, New York County (Carol Huff, J.), entered August 21, 1998, which granted petitioners’ application for leave to serve a late notice of claim on respondent Dormitory Authority of the State of New York, unanimously affirmed, without costs.
*60The application was properly granted absent any indication as to what respondent could and would have done to investigate the claim had it been timely served with the notice of claim that petitioner now proposes, or how respondent was otherwise prejudiced by the lateness. We would also note that a timely notice of claim was mistakenly served by petitioner on respondent’s tenant, City University of New York (CUNY), and that respondent does not deny receiving a copy of the accident report that was prepared by a CUNY employee indicating that a witness was interviewed, or that it otherwise acquired actual knowledge of the essential facts constituting the claim within 90 days of the accident or a reasonable time thereafter. Concur — Sullivan, J. P., Nardelli, Lerner, Rubin and Saxe, JJ.